    Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 1 of 10




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION


VERSUS                                                  NO: 16-08


LAZANDY DANIELS                                         SECTION: “H”



                          ORDER AND REASONS
      Before the Court is Defendant Lazandy Daniels’s Motion to Vacate, Set
Aside, or Correct Sentence (Doc. 396). For the following reasons, the Motion is
DENIED.


                               BACKGROUND
      Defendant Lazandy Daniels was charged by Superseding Indictment
with (1) conspiracy to distribute and to possess with the intent to distribute
five kilograms or more of cocaine hydrochloride and 28 grams or more of
cocaine base, in violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B),
and 846; (2) distribution of a quantity of cocaine base, in violation of 21 U.S.C.
§ 841(a)(1) and 841(b)(1)(C); and (3) possession with intent to distribute 28
grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1) and
841(b)(1)(B). On June 14, 2017, Defendant was found guilty at a jury trial of
                                        1
    Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 2 of 10




all three charges. On October 19, 2017, this Court sentenced Defendant to the
mandatory minimum sentence of 20 years’ imprisonment, followed by ten
years of supervised release.
      Defendant now moves for relief from his sentence or conviction pursuant
to 28 U.S.C. § 2255 on five grounds:
      1. His attorney rendered ineffective assistance of counsel when he failed
to object to the jury instructions.
      2. The government violated Rule 801(d)(2)(e) by presenting testimony
about statements that were not made “during the course of the conspiracy.”
      3. He is “actually innocent” of Count 1 of the Indictment
      4. He is “actually innocent” for the statutory punishment under 21 U.S.C.
§ 841(b)(1)(A).
      5. A special agent lied in an affidavit that led to his arrest. 1
      As the Government’s opposition correctly points out, Defendant’s § 2255
Motion sets out these arguments in conclusory fashion without any argument
or analysis. In his reply, however, Defendant included an Exhibit that he titled
“Constitutional Grounds” in which he provided argument in support of his
allegations. 2 This Court will consider the arguments therein as if they were
filed with Defendant’s Motion.




      1  Defendant’s previous § 2255 motion was dismissed without prejudice as premature
(Doc. 372).
       2 Doc. 412-1.

                                            2
     Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 3 of 10




                                 LEGAL STANDARD
       28 U.S.C. § 2255(a) provides a prisoner with four grounds upon which he
may seek relief from his sentence: (1) “that the sentence was imposed in
violation of the Constitution or laws of the United States;” (2) “that the court
was without jurisdiction to impose such sentence;” (3) “that the sentence was
in excess of the maximum authorized by law;” or (4) that the sentence “is
otherwise subject to collateral attack.” 3 Generally, a claim not raised on direct
appeal may not be raised on collateral review “unless the petitioner shows
cause and prejudice” or actual innocence. 4             The Supreme Court has held,
however, that “failure to raise an ineffective-assistance-of-counsel claim on
direct appeal does not bar the claim from being brought” in a § 2255
proceeding. 5


                                LAW AND ANALYSIS
       A. Ineffective Assistance of Counsel
       Defendant first argues that his sentence should be vacated in light of the
ineffective assistance of counsel that he received. Specifically, he argues that
his attorney failed to object to jury instructions he believes were improper.
       “The Sixth Amendment requires effective assistance of counsel at critical
stages of a criminal proceeding.” 6 Nevertheless, “the right to counsel does not



       3 28 U.S.C. § 2255(a).
       4 Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley v. United States, 523
U.S. 614, 622 (1998).
       5 Massaro, 538 U.S. at 509; see also, e.g., United States v. Johnson, 124 F. App’x 914,

915 (5th Cir. 2005).
       6 Lafler v. Cooper, 566 U.S. 156, 162 (2012).

                                               3
     Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 4 of 10




guarantee error-free counsel.” 7 The Supreme Court in Strickland v.
Washington established a two-part test to determine when a defendant’s right
to effective assistance of counsel has been violated. 8 “To demonstrate that
counsel was constitutionally ineffective, a defendant must show that [1]
counsel’s representation ‘fell below an objective standard of reasonableness’
and [2] that he was prejudiced as a result.” 9
       “When evaluating the first Strickland criterion, [the Court] ‘must
indulge a strong presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance.’” 10 Courts “must make ‘every effort
. . . to eliminate the distorting effects of hindsight, to reconstruct the
circumstances of counsel’s challenged conduct, and to evaluate the conduct
from counsel’s perspective at the time.’” 11 Overall, “judicial scrutiny of
counsel’s performance must be highly deferential.” 12 “To establish Strickland
prejudice a defendant must ‘show that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have
been different.’” 13 “A failure to establish either deficient performance or
resulting prejudice defeats the [defendant’s] claim.” 14



       7 United States v. Freeman, 818 F.3d 175, 178 (5th Cir. 2016).
       8 Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984).
       9 Lee v. United States, 137 S. Ct. 1958, 1964 (2017) (quoting Strickland, 466 U.S. at

688) (emphasis added).
       10 United States v. Fields, 565 F.3d 290, 294 (5th Cir. 2009) (quoting Strickland, 466

U.S. at 689).
       11 Id. at 294 (quoting Strickland, 466 U.S. at 689).
       12 Id. (quoting Strickland, 466 U.S. at 689).
       13 Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).
       14 United States v. Chavez, 193 F.3d 375, 378 (5th Cir. 1999) (citing Strickland, 466

U.S. at 697).
                                               4
    Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 5 of 10




       Defendant argues that the Court’s instruction to the jury regarding the
first element of the charge in Count 1 of conspiracy to distribute and to possess
with the intent to distribute five kilograms or more of cocaine hydrochloride
and 28 grams or more of cocaine base was improper and impermissibly
suggested a burden of proof lower than beyond a reasonable doubt. The Court
instructed the jury that it must find: “First, that two or more persons, directly
or indirectly, reached an agreement to distribute or possess with the intent to
distribute a controlled substance.” 15 Defendant argues that the phrase
“directly or indirectly” might “influence the jury not to hold its high standard
of beyond a reasonable doubt.” 16
       The phrase about which Defendant complains was taken straight from
the Fifth Circuit Pattern Jury Charges. 17 And indeed, it is an accurate
representation of the law.
       An express agreement is not required to prove a conspiracy: It is
       well-settled that circumstantial evidence may establish the
       existence of a conspiracy, as well as an individual's voluntary
       participation in it, and a jury is free to infer the existence of a
       conspiracy from the presence, association, and concerted action of
       the defendant with others. 18
The jury was instructed that it must find an agreement between two parties
beyond a reasonable doubt, whether that agreement was direct or indirect.
Accordingly, Defendant’s counsel was not ineffective in failing to object to this
proper statement of the law.

       15Doc. 387 at 173.
       16Doc. 412-1.
      17 Pattern Crim. Jury Instr. 5th Cir. 2.97 (2019).
      18 United States v. Bowen, 818 F.3d 179, 188 (5th Cir. 2016) (internal quotation

marks omitted).
                                              5
    Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 6 of 10




      B. Inadmissible Hearsay
      Next, Defendant complains that the admission of a statement of his co-
defendant, Craig James, taken 18 months after their arrest—that Defendant
had flushed an ounce of cocaine just prior to the arrest and that the cocaine
recovered from the hotel trashcan also belonged to Defendant—violated
Federal Rule of Evidence 801(d)(2)(E). Rule 801(d)(2)(E) states that a
statement is not hearsay if it is offered against an opposing party and “was
made by the party’s coconspirator during and in furtherance of the conspiracy.”
Defendant complains that James’s statements implicating him were not made
“during and in furtherance of the conspiracy” because they were made during
an interview with detectives many months later. However, Craig James
testified at trial that he had given Defendant an ounce of cocaine prior to their
arrest and that the cocaine found in the trashcan was intended for
Defendant. 19 “Hearsay” is a statement that “the declarant does not make while
testifying at the current trial or hearing.” 20 Accordingly, James’s statement
was not hearsay, and no exception to hearsay, such as Rule 801(d)(2)(E), was
necessary for its admissibility. Further, Defendant did not raise this argument
on appeal and has not shown any cause for his failure to do so.
      C. Actual Innocence
      Defendant’s next argument asserts his actual innocence. “To establish
actual innocence, [the] petitioner must demonstrate that, in light of all the
evidence, it is more likely than not that no reasonable juror would have



      19   Doc. 386 at 73–81.
      20   FED. R. EVID. 801.
                                       6
    Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 7 of 10




convicted him. Indeed, ‘actual innocence’ means factual innocence, not mere
legal insufficiency.” 21
       In support of his actual innocence claim, Defendant argues that the
Government presented insufficient evidence to establish his guilt. He does not,
however, present any new evidence not considered at trial. The Fifth Circuit
has already held that the evidence presented to the jury was “more than
sufficient for a rational trier of fact to convict Daniels.” 22 “[T]he trial evidence
was sufficient to prove that Daniels agreed to distribute both powder and crack
cocaine; that he knew about the agreement; and that he participated
voluntarily.” 23 Accordingly, Defendant has not shown that he is actually
innocent of the crimes charged.
       Defendant also suggests that the Government misled the jury by
misstating the law in its closing statement. The passages of the Government’s
closing argument of which Defendant complains, however, were entirely
appropriate and accurate explanations of the law of conspiracy.
       D. Sentencing Objections
       Defendant next argues that he is actually innocent because the
Government failed to prove that he was personally responsible for five
kilograms or more of cocaine hydrochloride and 28 grams or more of cocaine
base because the evidence at trial revealed that he did not have any drugs on
him when he was arrested. However, the Fifth Circuit has stated that a
conspirator is responsible at sentencing for “the quantity of drugs he

       21   United States v. Torres, 163 F.3d 909, 912 (5th Cir. 1999) (internal quotations
omitted).
       22   United States v. Daniels, 930 F.3d 393, 403 (5th Cir. 2019).
       23   Id.
                                                7
     Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 8 of 10




reasonably foresees it is the object of the conspiracy to distribute after he joins
the conspiracy.” 24 Therefore, the amount that Defendant possessed at the time
he was arrested is not dispositive. The Fifth Circuit held, “A rational trier of
fact could easily find that Daniels was conspiring to distribute 5 kilograms or
more of powder cocaine and 28 grams or more of crack cocaine beyond a
reasonable doubt. There was sufficient evidence to convict Daniels of Count
1.” 25
         Further, Defendant complains that his sentencing guideline range was
121 to 151 months and that the Court did not explain its 240-month sentence.
Defendant was sentenced to a mandatory minimum of 240 months in light of
his prior felony convictions. Before trial, the Government filed a bill of
information establishing Defendant’s prior conviction pursuant to 21 U.S.C. §
851(a)(1). 26 At that time, 21 U.S.C. § 841(b)(1)(A) provided that if any person
violated that statute “after a prior conviction for a felony drug offense has
become final, such person shall be sentenced to a term of imprisonment which
may not be less than 20 years.” The Government’s bill of information
establishing Defendant’s prior conviction was discussed at length at
Defendant’s sentencing, and he was sentenced to the mandatory minimum.
Accordingly, he has not shown that his sentence was in error.
         E. Falsified Report of Investigation.
         Finally, Defendant argues that Special Agent Justin Moran lied in the
Report of Investigation Affidavit prepared following Defendant’s arrest. In so


         24 United States v. Turner, 319 F.3d 716, 724 (5th Cir. 2003).
         25 Daniels, 930 F.3d at 403.
         26 Doc. 293.

                                               8
    Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 9 of 10




arguing, however, Defendant does not identify any false information in the
Report of Investigation. Instead, he points out areas where the Report of
Investigation contradicts his own statements and the statements of his co-
defendant Leon Jackson. Defendant does not, however, offer any proof of which
statement is true.
      Further, Defendant points to perceived discrepancies within the Report
of Investigation itself. Specifically, he alleges that the Report’s Synopsis
indicates that in executing the search warrant of the hotel room, officers found,
among other things, two digital scales, one money counter, one large roll of
cellophane, and two Pyrex glass containers. He points out that Paragraph 17
of the Report does not list all of these items. Paragraph 17, however, lists only
those items that officers could see in plain view. Paragraph 22 goes on to list
the additional items that were found in execution of the search warrant. 27
Accordingly, there is no discrepancy, and Defendant has not shown that any of
the information in the Report of Investigation was false. Further, Defendant
did not raise this argument on appeal and has not shown any cause for his
failure to do so.


                                  CONCLUSION
      For the foregoing reasons, Defendant’s Motion to Vacate is DENIED.




      27   See Doc. 412-6 at 9.
                                       9
Case 2:16-cr-00008-JTM-KWR Document 418 Filed 03/04/21 Page 10 of 10




                 New Orleans, Louisiana this 4rd day of March, 2021.


                               ____________________________________
                               JANE TRICHE MILAZZO
                               UNITED STATES DISTRICT JUDGE




                                 10
